                  Case 1:21-mj-00505-GMH
              8:21-cr-00368-JDA *SEALED*                         Document   6 Filed 06/29/21
                                                                 Date Filed 06/29/21          Page41(Court
                                                                                      Entry Number   of 1 only)
                                                                     Page 1 of 2


AO 442 (Rev. 11111) Arrest Warrant



                                            UNITED STATES DISTRICT COURT
                                                                          for the

                                                                 District of Columbia

                   United States of America                                                8:21-cr-368-JDA
                               v.                                            )
                                                                             )   Case: 1:21-mj-00505
                   George       Amos     Tenney    III
                                                                             )   Assigned To: Harvey, G. Michael
                                                                             )   Assign. Date: 6/28/2021
                                                                             )   Description: COMPLAINT WI ARREST WARRANT
                                                                             )
                                Defendant


                                                               ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMAl"'l'DED to arrest and bring before a United States magistrate judge without unnecessary                                             delay
(name of person to be arrested)                                              George    Am=o=-s_"T-=e=nn=e.::.,y'--='U=I                                         _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment            0     Superseding Indictment           0 Information         0 Superseding Information                        N Complaint
o     Probation Violation Petition                0 Supervised Release Violation Petition             0 Violation Notice                  0 Order of the Court

This offense is briefly described as follows:

 18 U .S.C. § 231(a)(3) - Interfering with Law Enforcement Officer During Civil Disorder;
 18 U.S.C. § 1512(c)(2) and (2) - Obstruction of Justice/Congress;
 18 U.S.C. § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Builcling or Grounds Without Lawful Authority;
 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Builcling or Grounds;
 40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;
 40 U .S.C. § 5104(e)(2)(G)       - Parading, Demonstrating,   or Picketing in a Capitol Building~.             ' .           Digitally signed by G .
                                                                                                           ./                 Michael Harvey
                                                                                               (,     .                       Date: 2021.06.28
Date:          06/28/2021                                                                                                       . ~09__,-O",,4,-,,'0u<0_'           .
                                                                                                          Issuing officer's   Signature


City and state:                        Washington,. D.C.            _
                                                                                                            Printed name and title


                                                                         Return




Date:    ~4'2                     621
